Citation Nr: 0839060	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-06 291 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic severe ligamentous strain of the low back.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The veteran had active service from May 1986 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that the veteran submitted additional 
evidence pertinent to his claim at the Travel Board hearing 
and such evidence was accompanied by a waiver of the 
veteran's right to initial RO consideration of the new 
evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.        

The issue of service connection for chronic severe 
ligamentous strain of the low back is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1997 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for chronic severe ligamentous strain of the low back.  The 
RO explained that the medical evidence submitted did not show 
incurrence of a low back condition in service.  

2.  Evidence received subsequent to the June 1997 RO rating 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 1997 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  
 

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for chronic severe 
ligamentous strain of the low back is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the veteran was sent a VCAA notice 
letter in February 2005 with respect to his claim; however, 
the letter inaccurately identified the last prior denial of 
the claim as the July 1987 RO rating decision rather than the 
June 1997 RO rating decision.  Consequently, the letter also 
failed to address accurately the reasons for the prior denial 
of the veteran's claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Nevertheless, as the veteran's claim is found to be 
reopened by way of the submission of new and material 
evidence for reasons explained in greater detail below, the 
lack of proper notice with respect to the veteran's request 
to reopen is harmless error.  Furthermore, it is clear that 
no further notification or assistance is necessary to develop 
facts pertinent to this request to reopen.  


Analysis

As a preliminary matter, the Board notes that the veteran's 
current claim is one involving entitlement to service 
connection for chronic severe ligamentous strain of the low 
back.  This claim is based upon the same factual basis as his 
previous claim, which was last denied in the June 1997 rating 
decision that became final.  As such, it is appropriate for 
the Board to consider this claim as a request to reopen the 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening an appellant's claim, unless it is inherently 
false or untrue or, if it is in the nature of a statement or 
other assertion, it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In its June 1997 rating decision, the RO determined that new 
and material evidence adequate to reopen the claim of service 
connection for chronic severe ligamentous strain of the low 
back had not been submitted.  The RO explained that the 
evidence did not show incurrence of a low back condition in 
service.  The veteran received notification of the denial of 
his claim and was advised regarding his appellate rights in 
June 1997; however, he did not appeal the decision and it 
became final.  The evidence of record at the time of the June 
1997 rating decision included service treatment records, the 
veteran's DD Form 214, private treatment records dated from 
February 1989 to April 1993, and written statements from the 
veteran.

The evidence received since the June 1997 denial of the 
veteran's claim consists of duplicative copies of service 
treatment records, the QTC examination report dated in June 
2005, the VA examination report dated in November 2006, 
private treatment records dated in July 2005, written 
statements from the veteran's family, friends, high school 
coach, and high school track teammate, the August 2008 Travel 
Board hearing transcript, and additional statements submitted 
by the veteran and/or his representative. 

After review of the evidence associated with the claims 
folder since June 1997, the Board finds that there is new and 
material evidence sufficient to reopen the veteran's 
previously disallowed claim.  In particular, the Board notes 
that the lay statements submitted by the veteran's sisters 
(V.T. and L.W.W.), brother (R.E.W.), and friend (D.G.) 
essentially related that the veteran never suffered from any 
back problems prior to service and has complained of lower 
back and related leg pain since his return from service.  It 
is additionally noted that the veteran reported at the August 
2008 Travel Board hearing that he had no back problems prior 
to service, had two back injuries in service, and has had 
chronic low back pain since that time.  All of the 
aforementioned individuals are considered competent to report 
their observations (i.e., the veteran's complaints or 
experience of low back pain since his period of active 
service) and the credibility of their statements is presumed 
for the purposes of reopening the veteran's claim.  
Furthermore, the veteran's Board hearing testimony, in 
particular, is not shown to be inherently false or untrue as 
it is not inconsistent with the evidence of record.

Thus, evidence received subsequent to the June 1997 rating 
decision was not previously considered by VA, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Indeed, the evidence shows that the veteran has complained of 
low back pain since service.  
 
Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for chronic severe ligamentous strain of the low 
back is reopened.  


ORDER

Having presented new and material evidence, the veteran's 
claim of service connection for chronic severe ligamentous 
strain of the low back is reopened.  
REMAND

The veteran contends that his current chronic severe 
ligamentous strain of the low back had its onset during 
active military service.  The veteran reports that he began 
to have back pain following injuries he sustained to his back 
during service, was treated for back pain on multiple 
occasions during service, and has continued to experience 
chronic back pain since that time.  The veteran further 
asserts that a low back disorder did not exist prior to 
service.  

The record includes conflicting evidence of record regarding 
the medical question of whether a low back disorder existed 
prior to service.  Indeed, a Medical Board Certificate dated 
in February 1987 and signed by the veteran reveals that the 
veteran was found to be unfit for further naval service by 
reason of chronic severe ligamentous strain of the lower 
back, which existed prior to enlistment and was not 
aggravated by service.  A February 1987 service treatment 
record also notes that the veteran's history of low back pain 
initially started prior to enlistment and, reportedly, 
related to weight lifting for high school track.  However, as 
noted above, the veteran's spine was clinically evaluated as 
normal and the veteran denied having a history of recurrent 
back pain at enlistment in January 1986.  Additionally, an 
August 1986 service treatment record shows that the veteran 
again denied having a history of back problems at that time.  
Also, written statements from the veteran's high school track 
coach (R.M.) and a track teammate (K.L.B.) relate that the 
veteran had no back injuries and did not lift weights during 
his time running track in high school.  Furthermore, written 
statements from the veteran's siblings note that the veteran 
never complained of back problems until after service.  
Moreover, the veteran similarly reported at the Travel Board 
hearing that he did not have any back problems until after 
the injuries to his back sustained in service.    

While the veteran once reported in service that his low back 
pain began prior to enlistment and the Medical Board found 
that his claimed low back disorder existed prior to service 
at the time of his discharge from active service, no low back 
disorder was clinically identified at enlistment.  As such, 
with regard to a low back disorder, the veteran is presumed 
to be sound at the time he entered military service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  
Moreover, the Board finds that the evidence of record does 
not clearly and unmistakably show that the veteran's claimed 
back disorder existed prior service, as required to rebut the 
presumption of soundness.  
 
As a result of this finding, the Board finds that the 
November 2006 VA spine examiner's opinion is inadequate as 
the examiner only offered an opinion regarding whether the 
veteran's lumbar strain was aggravated during his military 
service and did not address whether lumbar strain was caused 
by military service.  The Board also notes that the examiner 
appeared to base her conclusion, in part, on the fact that 
the veteran was involved in a motor vehicle accident in 1990; 
however, the veteran asserted at the Travel Board hearing 
that he only suffered neck strain as a result of the 
vehicular accident and a careful review of pertinent 
treatment records appears to confirm the veteran's account as 
there is no indication that the veteran was treated for low 
back pain at that time.  

In consideration of the foregoing together with service 
treatment records documenting the veteran's treatment for 
back problems, the Board finds that another examination and 
nexus opinion is warranted with respect to the veteran's 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Please schedule the veteran for 
appropriate medical examination by an 
examiner who has not previously examined 
the veteran in connection with this claim.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

If any low back disorder is found on 
examination, the examiner must state 
whether or not it is at least as likely as 
not (i.e., probability of 50 percent) 
caused by active military service to 
include the injuries and symptomatology 
shown therein.  The examiner should 
provide a thorough rationale for his or 
her opinion.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


